[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On January 25, 1995, the plaintiff, Dime Savings Bank of New York, FSB, filed a one count amended complaint in foreclosure against the defendants, Shelly C. DeVeaux and Queen E. DeVeaux. The plaintiff alleges in its complaint that the defendants executed a note, in the principal amount of $192,000.00, in favor of Dime Real Estate Services-Connecticut, Inc. and secured by property in Stamford, Connecticut. The plaintiff further alleges that the note and mortgage were assigned to the plaintiff, and that the defendants defaulted on April 1, 1994.
On July 27, 1995, the plaintiff filed a motion for summary judgment on the complaint. The plaintiff also filed a memorandum in support of its motion, and copies of the note mortgage, CT Page 3933 assignment, and modification of the mortgage. The defendants have not filed a memorandum or evidence in opposition.
Nevertheless, the plaintiff has not filed any evidence showing a default, or an affidavit attesting to the defendants default, and, the defendants have denied such a default in their answer. Therefore, a genuine issue of material fact exists as to the defendants' fault. Accordingly, the plaintiff's motion for summary judgement is denied.
HICKEY, J.
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 3937